Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 1 of 21

 

 

 

 

DEFENDANT - SMF
EXHIBIT 10

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 2 of 21

AOL Mail - Message View Page 1 of 2”

FW Thank you and Jettet to Jennifar
" From; barry blasic <egqpabligeiastieateestemmey
Tor wikcoxamazon easdicnsteelimemee
Date: Wed, Mare, 2018 7:50 am

 

Dale Tue, 1 Mar2016 15:04:00 0500 .
fubject Thank you and fetter to Jennifer .
Tone

To:

Rarry-

Thank you for blocking me on Facebook, Sinoe we handy ever see each other al work, [7h eune thatwe can templn fiendly and professional. I you feel the
heed fo fe an official sexual harassment complaint against me! would Completely understand Fm aufie certain that If you just Wanted to complain unafiiclally
abgia mie you cotid talk to Ray about H gad he would be ying to unoffida ly fx the schedule so that our paths would never Gross, He sortof owes mea favor
anyway, ar

} don't planon conlacting Mail Nine months laler he's sit looking for a wife and slepmotherio help

tremain concemed yal you blew me off aboul putting your ema address with your hams on POF antne dating site. | sti nsed to putmy shoes and coat on
and grab my grandson from the school bus, but by the {ims you read this «mal, N wal be foo fate fo stop ms from maPing a Iptter fo DUI Bx Wile, expressing my
é y Express on Wast bth Streat, Antenvards, Iflkey

concen foc her safely. In Fal loo cheap to pay arity Aid, Exp!
may see ti hed ike to 96 to Arby's on Vast Bh Sireat or he'd rather go to MeQondids, MeGonalds val probably win.
Thave no kien Wivat your cument maltng address Is, sot canttde you ike | did Hal Therefore, [ cul and pasted my felter Into the body of this ema As
ders who live within @ ona mile address of your former marftal

poclosures. | painted out your POF page and threa Pages of the faces of registered sex alte

one. . . .

Sony Ttiras fo be this way, No hard feetings, | know | have issues” Much of thal comes from belng a hiQsnighly sensiilve pified femete emoath Asa 400%
logte driven high IO mater Mal undersinne oi (eee “— Maa & Righ Qnighly ™

have no doubt thal you ean pick up woman on the Inlemetwho are a bY more neal and arent ooking For anything sedpus,
Good tuck. Don't feel the need lo taply,

Newry -
ba82n18

n

Faine a Mite boy whe is now slcyeare old. Pan Aot rat

 

 

 

 

Dear Jennie,

 

 

 
  

el fs the best interes! ofa stigle wamwn and a couple oF decen|

 

lopigng kids whe | don'teven know.

{hava rest and understand the Pennsylvaniactininal statute Involving “hatansmentand stalking?” 18 Pac.¢.A, § 2709). My intention fs solely lo bring the mom
hammer‘down upon Bary’s hed forsomething dangerous he ts doing that I (old Alm nicely he should nol do, bul instead he ciasa to ignore me and block ma

on facebapk,
. AB you may Knov, Bang was, and stid is, very hivt over the ending of your mamiege, Ina wall meanin
ro y : mayee wen develop aetallonship; knowing thakTin In a

 

———— Rel did-atot atiatking to him--even fied-unspocessfully to gehim io-go-out wilrmmand hepatully
, pe. Lshowed hin the onfine dating Siles, whare { have personally had sucess maaiing

way diferent stage of my own adie dating Efe, yet not the "castial sex

detenl college educated professional Bmen, hone of whom were
Diofessor-or atiomey ey enginper that We mel, ve had to woed through a ton oflosars, f daarly lod Bary io be quarded againstsickos and psychos,

[war thilled a few weeks ago fo see that ba had mags an oofne dating proftia on the free dating slle, "Plenty of Fish? twas proud of him for making thatfirst

Very ciftlctat slap in moving on in ifs. Mi Orsalest wish for Bany is the hope thaLone day he wil find a good new wife and Stepmother to ying into your farnlly as

R Welcome femala oo-parent, fiend, wife and helpmate to hin, acting as a loving suragale mom {p your kids during Berry's pedods of custody, day delight

recently tumed lo aismay and anger, A few days ago, | noticed thal feller than pay for the “upgrade,” Barry was nalve enough to provide his holme emall

address, Which clmary shows his real name, Even worse, he-has a picture oF your sons with him on his peotile plolure, ane of whom bs dearly a minov, (rank ‘
God, he didat post a pleture of'your dauphter on the onllhe dating of} He's notiooking for a relationship.” (in other words, he's foaking for castial sex with no
strings attaches) Excuse ma, but there's something not que elical about a Dad udag 8 plchwe of a couple of teenage boys wile nraikellng himself antine for
bootie cal -

for prey. it's inbelisvabla the numberof

2 .
‘There are many aickos and psychos on dating tiles. Male padophijes and raplets QSeas women, looking pis who
bre. stupid eshough io past picieres oftheir children on ont dating shes an ennugh lngormafion fo lead a prédator righito the frontdoar ofvalnenbe ene .
unsuspecting pe. IGoogled"Bary Basic Kteomes up Bany J. Blasts 1438 Bast 34°St Brie, PA ‘16504, (814)602-4956 IL iste he and Jennifer Geryag Blaricat : 8

ere, ;

thal address: { suspect Bary dost ive { .
look five minutes of sisutting on the infamet lo learn that your minor son's natos Js Gavin and your minor daughter's nama Is Jy, Jeven found @ pubfenloture
of vy Irom GoEtie from vhen she was p euite fille blond & year old, { alscfound many puto pielures of you, some oF which could ba construed as SE

vocalive {og fap dust froma quick five minute iniammet search, | knw fhallyyts approdmately 18 years old and | kao that herreceny divorced mother
& SB: on ‘

$s avary beauiiid blond, probably fiving alone, FY. red sex ders ki & on ,
ol which wene conviced on Tier 3 offenses such as

lam erctostag the piintout Of the registered sex offenders who five in a one mite Tadius of your hata, many

raps and ialunlary deviate Sexual intercourse, Ifyou lookat the pictures, { think you wil agres Ihat these are not the typs of men vto you would appreciate

showing up in your bedroom In the raidda of fe night to hava forced sex with you oryour daughte, having been ied there by yourexhusbands

‘cheapness'aad stupidiy wilh online dating, Qeogls f Hhink you wil Gnd thal] am AOUelling aruiidous Ties, | am speaking truthfully and lovingly, through the

yolsa of an exparenced and very Imperfect divorced mon, giandmothes, soctologistand nurse, You eniyour kids* saiaiy fe none of my bisiness, bul as a female

this Milgheheaviy on my heart, for no reason than because [ care enotigh as 9 coworker fifend lp be conzemed about Bay's chidren'ssafaly. and the safely
muathyer, : .

I cant held bul wonder why Bany vould Ignore my concern E have byo theories. One theory Is that he thinks mat fm fox jealous butause-he's nol talerested in

dafing me. | have np ‘ulevior mpllves.® While f do love Bary a whole lot a5 a coworker fiend, I know lhat I'm pmbably aboul 400 pounds heavier than the type .

of woman Barry ts looking for, Ik also occurred to me lhat maybe hs dopsn't cara at thls poial some rapist shows up al ihe doorand Tapes you, since he has ae 3

brlavary custody enyway, so the Kids are “safe." Regardless ot what events happened thal led to your divorce, the best ofa man can five to his chidrenis to as :

_ Show respect and concer far thelr mothers safely.
ppy bo show some Unvolelied tough foye by

Bary Is & highly Ineligent man, buthe is nalve whan ft comes fo navigating the adult dating wold. fm fore thon ha .
biingingthe mom hammer down on Barry's head as m volunlary advocate for your safely,..rogariless of the factihat yaubmke his heat | personally know the A
paln of adullery. liso know thal there are tuo sides to avery divorma. Rather than took for casual sex, | personally link he shauld took fora good slepmother ia ji -d-
Step tno the important support mis that,a committed and loving woman can play in the lives of chikiren of divorce, Slep-pureniing requires comuniment and tong , aE.
iermseliess saciion, Itwont happen ovamight hut Bany ls a good man and ane guy. Tim sire he couldiind a goog woman whould Jove him enough to ba : i
wailing 1c sign up and voluntear to p ralse your ids-lo aduithond, In ihe meanime, while Baity's nating onthe lemtlfor casual sex,'l would hate to see i. “

 

 

 

https://mail,aol.com/webmail-std/en-us/basic
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 3 of 21

20f2
- BOL Mail - Message View Page °

‘ inis Istler.
something bad happen to you,ak because Bany isTOO CHEAP pay for the salaty of tha upgrade onan online dabng ste. Feel free to shaw Barry

Tell him [could care less at thls polat Ihathe bocked me on Faosbook and dossa't wantte hotd my hand. ; ,
Tabi bhH Hiri iorrcetitindcca rind: enki

 

 

 

 

 

 

/ i 2016
https://mail.acl.conv/webmail-std/en-us/basic 3/2

 

 

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 4 of 21

 

 

DEFENDANT - SMF
EXHIBIT 11

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 5 of 21

' Blasic, Barry

From: Lewen, Nancy

Sent: Wednesday, March 02, 2016 1:54 AM
To: “Blasi, Barry sens
Subject: Post office tracking number

Expected delivery date fs Friday March 4, 2046, (My birthday.}

Tracking # 9505521515926061000554

tink to USPS tracking--- .
https://tools.usps.com/zo. TrachCdnfirmAction action’ tRefehlparessle-tetes28777. ~&tlabels= 9055215159260

 

e10n0sst

 

 

 

 

a |

 

 

 

 

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 6 of 21

 

 

     

DEFENDANT - SMF
EXHIBIT 12
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 7 of 21

Lewen PDC Minutes
March 7, 2016

Present: Brian Skinner, HR; Kathy Wilcox, DON; Erika Seese, HR; Nancy Lewen, LPN; Jodie
Dickey, Union Representative

PDC convened at 1300
Q. Describe your relationship with Mr. Barry Blasic.

NL: Friends with him on the job. We used to work together on the night shift and after
his wife committed adultery and left him I began to offer words of encouragement oif
duty, online, on Facebook messenger or e-mail. I tried to see if he would like to go ona
date with me to the Cleveland Museum of Art.

Q. How did you communicate with him?
NL: On Facebook Messenger,

   

NL: Gosh, I would say in January. At that point he was interested | in 1 going to the
Cleveland Museum of Art with me. After that, I would say that he didn’t respond with
me. So at that point, it was maybe one sided. He had blocked me on Facebook. Actually
I had contacted him because he had signed up for an online dating profile. 1 saw that he
signed up and the information he gave, he wasn’t careful, led to the address of the home
where the children reside. There was correspondence last week. Jokingly, I said, “Feel
free to file a formal harassment complaint if you’d like to.” Never in a million years did I
think that a state vehicle would pull up and serve me papers when I was babysitting my
grandson.

Q. Previously, you sent quite a few messages to him.
NL: I know, I have sent him quite a bit of messages.

Q. Did he ever respond?
NL: In January, yes. It was close to his court hearing. The last thing he said was

“Remind me”.

NL showed a picture of a dog with flowers and a heart that was sent to her by Mr. Barry
Blasic.

NL: J admit to that, { sent messages and it was completely off duty and it was via our
private social media, nothing that would violate that policy. I don’t dispute that he hasn’t
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 8 of 21

responded, since January, he hasn’t. I think that it was just hard for him to step out into
the dating world and that he is a shy person. I don’t need to lose my job over it, I’m an
adult and capable of being friends and for maybe arranging the schedule for us not to
work together.

Q. How did you know about the Plenty of Fish profile?

NL: I suggested to him to do so, I thought it would be good for him. I told him to be
careful. I didn’t tell him to go online and create it so people could see his personal
information. There are a lot of sickos out there.

Q. What did you mean when you said “Don’t be a Matt”?
NL: Last year I was dating someone and before we had already met in person he was
trying to get me to take his kids bra shopping. I was referring as to “not be Matt” as in
not getting his kids involved. I wish you would have known the context of that. I could
never hurt Barry. I did threaten to contact his ex-wife; I don’t care that she committed
adultery and that she was a bad mother. I care about her safety. I did follow through
with it; ’m a feminist, what can I say? So I wrote the letter to his ex-wife and I sent it to
~his-private- e-mail. and Lsaid, “by-the time you.read this it. would. be. too late.” J.was just...
joking when I said that he could file a harassment char ge against me. | didn’t mean to get
the state involved. And then he filed a case against me.

   

   

 
          

Q. You sent the tracking number to his e-mail account, and you said you were joking
about filing a grievance?

NL: Well, yeah. Of course I was joking. I know it wouldn’t violate any workplace
codes of conduct.

Q. You talk about how you were able to find out about his kids.

NL: That’s what I was trying to warn him of. If was a sicko I would be led right to his
house. There are many sex offenders near his home. It’s a waste of government
resources to be here; and taking me off of the schedule is not in the best interest of the

residents.

Q. assure you, the residents are being taken care of. If you were actually looking up
someone’s children you couldn’t see how that could be inappropriate?

NL: I care about her and their safety. She’s a female and I’m looking out for all females.
Q. You wouldn’t be concerned about prying into someone’s personal life?

NL: He put it out there.
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 9 of 21

Q. Well, you looked it up.

NL: He put it online and as an example I was showing him. I told him to take it off there
and he didn’t take my advice as a friend. It’s all a big misunderstanding and instead of
wasting government resources we could have sat down as friends and rectified this. Am I
concerned about his ex-wife; yes. I’m concerned about the any female living alone. He
did take down his online profile I did notice over the weekend. So, he did take my
advice.

Q. Sending the letter to his ex-wife and saying you can file a sexual harassment
statement and using your work e-mail to send things to his work e-mail; that doesn’t
come across as intimidating to you?

NL: No, it doesn’t. It’s informative. He shouldn’t be using his e-mail on the job. I tried
to do the right thing and maybe I made a mistake and shouldn’t have said anything. It’s
all a misunderstanding.

Q, How is it a misunderstanding?

 

 

even tell you how many y letters [have sent. Letters are more powerful than fists.

Q. You told us in your own words that he stopped responding to you in early January,
yet you continued to send an abundance of e-mails, many of them work-related, without
ever getting another response. Why keep sending the messages?

NL: Actually, I can’t answer that. Maybe it would have been helpful for someone to sit
down with us as adults. I should have just backed off. I thought he was just shy to get
back in the dating world and waiting for his divorce to be final. I thought wrong,
obviously.

Q. You gave Mr, Raymond Hamm a grievance form regarding discrimination, is this
correct?

NL: I never turned that in.
Q. What was your intention of that?

NL: This was when I was working on unit C and he said to me that I need to be in
compliance with my med counts. I said that I was just doing it just the way it was
oriented to me. I don’t have a problem being in compliance; I was just doing it the way I
was told. If you are going to make me be in compliance on that unit, you should make
everyone be in compliance on all units. That’s what that was about. Ray took this and it
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 10 of 21

wasn’t supposed to go any further than him and I. Ray said it wasn’t fair for him, so I
never signed it; it was never turned in.

Q, Ifit was a grievance against him, why would you take it to him?
NL: Because he is my supervisor,

Q. This is very intimidating and in a threatening manner. You are taking it to him and
giving it to him and saying “what do you think about this”?

NL: Well, I never filed it.

Q. Could you understand how this could be intimidating and very inappropriate?
*Moment of silence
NL read the above mentioned document.

NL: I’m sorry, I’m reading and I forgot all what I had written here. [Pm just reading
through it. The other thing I was bringing to his attention was I didn’t think they were
deducting for fifteen minute-pay-breaks or-time-when nightshift A-goes over.and.helps.

A few weeks back I had mentioned it to another LPN about it. -

     

      
 

 

Q. “We cuddled for almost an hour”, what did you mean?

NL: What I meant was not cuddled actually, I meant talking as friends. Maybe I used
the wrong term.

Q. Slay Nancy Flanigan?

NL: Nancy Flanigan, from what I’ve heard, is telling Kim Horvath how to do the
scheduling. I guess this is what I get for caring too much.

Q. Do you understand this type of behavior is inappropriate and threatening by giving
him that document? When you handed it to him did you feel that?

NL: I thought Ray and I had verbally resolved it as friends. I really didn’t think it was
going to come to this. I didn’t think it was intimidating, no; but I think that he should be

aware,

Q. Then why did you go on in your message to further say that you found yourself
giggling about your allegations from Ray?

NL: Because, it was funny that he was shocked and that he wasn’t aware of it. And he
kept saying that it wasn’t fair to blame that on him. And I said, “Well I’m just telling
you.” Like I said, if they are going to expect us to be compliant on one unit, then they
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 11 of 21

should expect everyone to be in compliance. And anyone that says they are in
compliance are lying, When you have forty patients to pass pills to on an evening shift
and doing everything by regs you can’t be in compliance. And deal with emergencies and

everything else.

KW: I would like to add; DOH came in on a complaint and did an investigation and we
did meet our requirements for resident care.

Q. Regarding your post recently on Facebook, after you received your suspension
pending notice, information came to us that you posted you wondered if General Carell1

knew about this.

NL: I was upset that night. I didn’t even know what I had done wrong. That was after
the state vehicle pulled up to my house.

Q. You also posted what appears to be a photo shopped picture of Barry and you.

NL: Yes, I admit that. I don’t deny any of this, and quite honestly, if I would have been
an actual violent t person, god forbid, what would have happened that night. To serve a

 

 

that I could live on for about a year. God forbid, though, this is not a good policy to have
this happen. I did contact the general to see if this could be resolved. I did not feel it was
in the best interest of the residents to be off the schedule. This whole thing could have

been resolved.

Q. How could it have been resolved?

NL: In hindsight, I shouldn’t have cared I should have just kept to myself and coming in
and doing a good job and do the best of my ability. Don’t worry about trying to make it a
better place or being in compliance. When Dawn was going through a hard time I set up
a funding page and raised thousands of dollars. I care about my co-workers, I am a prior
victim of domestic violence. I’m done; you’ve insulted me enough. I’m done.

*NL stood up from her seat, tossed her PSSH name badge on the table and began gathering her
belongings to leave.

KW: Are you resigning?
NL: What am I supposed to do?
Q. Do you have any other questions?

NL: No, I don’t. Well, actually, when will I know? I’m in the middle of buying a house,
so I need to prove my sources of income.
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 12 of 21

Q. We just need to compile and analyze. You chose to end this conference

prematurely...
NL: No, no. Please, keep going; ask me whatever you need to.

*NL put her belongings down, returned to her seat at the table and appeared to be ready for
further questioning.

Q. If you were a violent person? Did you have any violent thoughts?

NL: No, I did not have any violent thoughts, I was confused. Am I an emotional person;
yes. Do I take these things seriously; I do.

Q. You mentioned about getting a gun and shooting them. Do you think that’s
appropriate thing to say in this day and age?

NL: You'd have to know the context of that. There was a supervisor there that was
having a bad day and yelled at me and I felt as my supervisor Ray witnessed it and should
have stepped in.

 

 

 

vehicle and get a gun and shoot them and her? You also stated that you have a diagnosis
of PTSD.

NL: I do, I was a victim of domestic violence. If you are looking for an answer then
probably not. No; is that what you’re looking for?

Q. Would the Union like to add anything?
JD: I just wanted to know, like, are we offered a SEAP card?
NL: Yes, I was offered a SEAP card.
KW: Ray Hamm gave Nancy a SEAP card.
No further questions.

Meeting adjourned at 1350.

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 13 of 21

 

 

   

DEFENDANT - SMF
EXHIBIT 13

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 14 of 21

Lewen PDC Minutes
3.10.16

Present: Brian Skinner, HR; Erika Seese, HR; Nancy Lewen, LPN; Jodie Dickey, Union
Representative

PDC convened at 1300
Q. I would like you to talk freely about the discrimination with Ray Hamm.

NL: Actually, he had come over one night and told me I was not in compliance with my med
pass. I said that if you are going to make me be in compliance with med pass then everyone
should be. We had an informal talk about that and I didn’t think it was going to go any further;
obviously it did.

Q. So you did a statement and gave it to him. Was that an intention to intimidate him?

NL: Oh gosh, no. The intent was to bring it to his attention, because they were trying to say that
they were sending the night shift CNA from C to A and B, and they were pinning that on him.

 

 

 

 

 

Q. Let me explain, that as supervisors, they can make arrangements and changes however they “
see fit and choose to. Why does that make you a victim of sexual discrimination? Did you know
that making a serious statement and claim about such is a violation?

NL: The next night he did not pass the message along to John Slupski, okay? Like he should
have, And as I said, I didn’t sign a witness statement; we had friendly talk that night and I didn’t

sign the statement.

Q. Who is taking care of your residents while you are investigating all of this and who was
notified of what?

NL: I was on unit EF, and it was via telephone.

Q. The telephone? Is that a part of your work duties?

NL: I was on unit E. I was concerned that it was getting pinned on Ray.

Q. But I don’t think you were because you said you found yourself giggling about it.
NL: Well, yes, I was thinking it was funny.

Q. You were not hired for anything of this. You are definitely out of your scope. If you have a
problem with your supervisor where do you go? If there is a serious infraction of sexual

harassment where would you go?

NL: I would go to my supervisor.

 

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 15 of 21

Q: You would? [f there is a serious infraction of sexual harassment, where would you go?

NL: Well, 1 would go to his supervisor. What I don’t understand is that Rhonda Wilkinson said
that the last night I was here that it was her duty to make sure that the Commandant’s sister and
another employee not have sex on the job. If she can do that, then why would I get in trouble for
what I did? Why is there a state vehicle pulled up outside my house to suspend me?

Q. Those are serious allegations; how do you know that they are having sex on the job?
NL: Because that’s what Rhonda Wilkinson said.

Q. These are serious allegations and some that we are going to have to investigate and that we
may have to reconvene with you again.

NL: That’s what Rhonda said. That her duties entailed making sure that they don’t have sex on
the job and how ridiculous that I was getting into trouble for what I did. I was also concerned
because I showed Ray the interpretive guidelines for living situations and I felt that they were not
calculating that well.

    

 

_.Q,..Is.that your job? I hayen’t heard you

 

 

NL: You're right, that’s true.

Q. I’m sure that the staff and supervisors at Erie PSSH are fully capable to assign people and
successfully run their facility.

NL: Well, I’m glad you have that confidence. When you leave out of there at 715 in the morning
and these people are sitting there with no one to feed them. I offered to stay here unpaid to help
and I’ve been told I’m not allowed. One of the most recent people I told that to Rhonda
Wilkinson. That is my service to humanity.

Q. We are paying you to be an LPN and that includes your service to the veterans. Let’s get
back to Barry, because I understand that you have no idea how this relates to one another.

NL: I do not think I violated any workplace or that I have acted inappropriately.
Q. Would you say you are fixated on Barry?
NL: No, I would say that I tried helping him.
Q. How is that your business as a coworker?

NL: I was concerned about his ex-wife and his children’s safety and because I wanted to go with
him to the Cleveland Museum of Art. I have sufficiently answered any questions regarding
everything with Barry and I with Facebook messenger. I was advised by an attorney yesterday
about that.

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 16 of 21

Q. That’s fine, but I will continue my questioning and you can answer as you choose. Okay?
Let’s get back to Barry. You are confused about why this is a workplace issue. You admitted
that you injected yourself in his life. In some of your posts you even admitted to Barry that you
stalked him. We have a responsibility for the safety of all of our employees and our residents.

NL: You do not know my sense of humor though.

Q. This sense of humor is not appropriate for the workplace. In your messaging to Barry on
February 21 you wrote to him, “I was stalking you, Barry” ... (continues reading Facebook
message to Barry) Do you understand that at work you acknowledge that you are stalking him.
So, you continue to stalk this co-worker you wrote to him through your work e-mail.

NL: Yes, and I admit that I would cook chicken noodle soup, too. Come on now! Really, truly,
you win the argument. Please, just give me my punishment.

Q. There is no argument to win. And this is a fact finding session.

NL: I admit to all the allegations regarding Facebook and messages that pertain to Barry Blasic.

 

 

 
 

 

 

ent man, but, yet
he was naive; stupid enough that in a matter of a weck asked me to see if I was going to take his
daughters bra shopping. I could have been a man or a pervert. I did not kick his ass, I did write
a letter to his ex-wife.

Q. Why did you continue if he did not respond to your messages’?
NL: Because I thought he was waiting for his divorce to be finalized.
Q. And why did you think that?

NL: Because that was the last message that he sent me.

Q. Do you understand that you brought this to the workplace?

NL: In hindsight, I would not have used my workplace e-mail account to send the tracking
number letter to his email. I would not have done that.

Q. What was your intention on sending that tracking number to him?

NL: I wanted him to know that if she showed up at work that he would know, I made an error

of judgment.

Q. If you did it all again, would you still send the letter to his ex-wife?

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 17 of 21

NL: Yes. Let me tell you that I am an overcomer of sexual and domestic violence. The things
that I post on Facebook have quite a bit to do with empowering women.

Q. I read the letter to his ex-wife and it’s kind of degrading and threatening. It was degrading
her about adultery. You don’t know the circumstances at all to pass judgments like that. How is
that empowering women?

NL: Yow’re right, I know that. But I was expressing concern and looking out for her and their
safety.

Q. Is that in your position whatsoever? Barry is your coworker and is that any of your business?
You did it for a reason. And you’ve admitted it; there was motive to get a date with Barry.

NL: I don’t care anymore if] ever go on a date to the Cleveland Museum of Art with Barry.
Okay?

Q. You are bringing everyone on your Facebook page that works at the Erie facility; you are
bringing everyone into this now.

 

 

  
  

        

e workp y
this. I think it’s so unfair that Rhonda Wilkinson had the duty of making sure the Commandant’s
sister and Charles aren’t having sex at the workplace, but I am getting in trouble for something

like this.

Q. Again, we are here to talk about you, not Rhonda Wilkinson.

NL: And I have sought legal counsel and they advised me that I have answered all your
questions that you have asked,

Q. You can have legal counsel between you and Barry Blasic, but your lawyer does not have a
place in this meeting right now.

NL: I can see the writing on the wall. I can see where this is going. Can we please convene this
and just get on with the punishment?

Q. Why did you send the Director of Nursing flowers?
NL: Because she is my Facebook friend and | appreciated that.

Q. Again, taking things like that from online and in personal life to work. Are you aware that
violates workplace policy? Do you send everyone on your Facebook list flowers?

NL: She went out of her way to meet me. I don’t think Barb Raymond would know me on the
street. I’m the type of person that out of love I did that. Not intimidation, not at all. So I violated
policy then. I have no desire to go through the stress to be railroaded out the door.

 
I post things about women’s rights, equal rights.” Then, after that, we did become friends and

  

Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 18 of 21

Q. Do you recall having a conversation with Ms. Kathy Wilcox on February 25 in her office?
NL: Yes.
Q. What did you discuss with her?

NL: More or less friendly conversation and she... | don’t know; ask your questions, because ’m
sure you have a question about it.

Q. Do you remember why you were in there talking to her?

NL: She had called me and asked me if we could talk because I had sent her a question
regarding a policy involving urine collection. I thought that I had violated policy for not having
a physician’s order and I wanted a physician’s order, and Kathy confirmed that. Gosh, I wish we
could look at the email.

Q. Kathy asked you about filing a discrimination claim, is that correct?

NL: Oh. Yes, I said, “Kathy if you knew me you would know that my degree is in sociology and

 

Q. A lot of your answers are either “out of context” or “if you knew me” or “if you knew my
personality”, but, the problem is that you may have a circle of friends that know your
personality, but your workplace friends do not know. It doesn’t seem like a joke to us, or to

anyone else.

NL: I know, that’s why I said just convene this. There are other places to work. I would love to
be here for the next 15 years. You know...

Q. Do you recall making a statement about people need to be careful who they are yelling at as
one day someone could walk out to their car, get a gun and come back and shoot them’?

NL: Yes, I did say that. Okay, first of all, let me say that when I first walked in PSSH I was
screamed at from the nurse that was going to orient me. She was stressed and she screamed at
me. She didn’t mean to, but she was screaming at me. Fast forward to December; I had walked
in the supervisor’s office and a supervisor, the question that I had, I didn’t want to put tape on a
resident’s legs because his skin was fragile. I didn’t want to do it without a physician’s order.
Supervisor is Deb Cubero and she screamed at me when I walked in the door just to ask about
the order for the tape. She screamed at me and called me stupid. Ray was standing there and
had this shocked look. He was just as shocked as me. I walked out; didn’t burst into tears or
anything. Later, I did cry. Deb called me and asked me to come see her when I was done. She
apologized and said I didn’t mean to scream at you I meant to scream at Ray. I said to her I
understand completely and I hugged her and I said I love you and I forgive you. Lots of it is age
and being postmenopausal and hormonal and with stress. Everything rolis down. A woman of

 

 

 
 

Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 19 of 21

domestic violence is also a child abuser. It’s the pressure. It rolls down, I understand the
dynamics. I understand that level. I have 200 college credits with sociology. I forgave her. She
even said to me, “I called Kathy and told her one of your nurses is going to come in your office.’
I felt that as though Ray should have stood up for me. He said, “I was so shocked and
dumbfounded that it happened so fast I didn’t know what to say.” I told him I cried. Anyways,
then... I lost my train of thought now. I did say that type of workplace, you get screamed at for
no just cause, you know, would cause workplace violence. That’s what happens.

>

Q. Did you have workplace violence training?
NL: Yes. I would like to read this.

NL read an excerpt from the bible aloud in an attempt to explain her use of the word “slay” in
regards to Nancy Flanigan.

Q. Do you understand what slaying means?

NL: That’s why I pulled this up. I did not mean it in a violent way.

   
 

€F S¢

 

 

Q. Well I looked up the

word “slay” and it says ‘to violently kill ot
a : WREST Cai nanan a

cone.” There is

   

you put it in

 

Q. Why did you feei it was appropriate to make this comment to Ms. Wilcox?

NL: I think that people do need to be aware of the stress. Yes, I do think that’s appropriate.
Because sometime that would happen.

Q. Do you think that it’s appropriate that people would have that fear? You’re intimidating the
entire facility now,

NL: I was just saying that if 1 was a different person. That’s all I’m saying.

Q. To say someone was walked out and you felt it was unjust; you don’t know that unless you
are involved in it. All of our employees are educated and trained in workplace violence. The
problem is that in this context this leads to you.

NL: I think there is no room in the workplace to be yelled or screamed at especially...

Q: Do you own, carry or transport a gun on yourself or in your vehicle?

NL: No, I don’t, but that’s not to say that other people don’t. If my concerns are not warranted,
then praise god!

Q. Are you aware of others in the workplace carrying guns?

 

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 20 of 21

NL: No, I don’t, but pick up the newspaper.

Q. That’s why I’m asking these questions, because it’s threatening to everyone.

NL: I wish you would just convene this meeting.

Q. Have you ever had thoughts of harming yourself, co-workers, residents or the general public?
NL: No, [have not.

Q. Have you ever made reference to someone coming in and shooting or inflicting harm on
others in the building to anyone else?

NL: No, that was the only time I said that. And if that’s not a valid concern, then thank god for
that.

Q. No, it really is a valid concern, Have you reached out to SEAP?

NL: Ihave reached out to the SIKH coalition, That’s who put me in touch with the pro bono
attorney yesterday.

 

 

   

Q. Were your civil rights violated?

NL: I don’t know, because I don’t know how this is going to end. As [I’ve said before, | would
probably contact my state rep. I don’t know how it'll play out, but really, truly I don’t want to go
through this. The schedule this Friday looks slim. I’d like to be there to help.

Q. Have you reached out to Barry since your last PDC?

NL: No, I have no reason to reach out to Barry. I’m not that hard up for a date. [’m not fixated
on Barry. | can go out with other men, trust me.

Q. I encourage you to contact SEAP, they are there 24/7. Do you have a SEAP card?
NL held up a SEAP card that was in her purse.
BS: She does have a SEAP card.

NL: You can paint me however you want. Quite honestly, I feel you stand the better chance
working with me than working with a revolving door. There’s such a turnover in staffing. If I’m
guilty of worrying about regulations and it’s not my job, then fine. I can find another job. Let’s
bring the “kni...”, should I say “knife”? Bring the knife, the hammer down and just get on with
it.

Q. We agree we don’t want to leave this ongoing. We do like to wrap up our investigations.

 

 
Case 1:17-cv-00148-SPB Document 115-4 Filed 06/10/20 Page 21 of 21

NL: I mean, honestly I hope that they are already looking for someone because the schedule is
so slim. Be looking for someone to replace me now. Be aware that you should do that now.

Q. Please know that our supervisors do know how to adequately do staffing. Before you leave
Brian will be giving you a witness statement to elaborate on Rhonda Wilkinson. You will be
escorted off the property and you are not allowed to be here unless we call you back. And make

sure Brian has your keys and badge before you leave.
NL gave BS her badge; BS gave NL a Commonwealth Witness Statement to complete.
No further questions.

Meeting adjourned at 1355.

 

 

 

 

 

 
